DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I: claims 1, 3-21, 23-28, in the “Response to Election / Restriction Filed - 02/18/2021”, and amendment of claim 1 and 29 are acknowledged. However, applicant did not distinctly indicated whether election is with or without traverse, and because of Applicant’s not pointing out any supposed errors in the restriction requirement, apropos of (MPEP § 818.01(a)), the election has been treated as an election without traverse. See MPEP FP 8.25.02.
This office action considers claims 1, 3-21 and 23-63 pending for prosecution, of which, non-elected claims 29-63 are withdrawn, and elected claims 1, 3-21 and 23-28 are examined on their merits. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-7, 9, 14-20, 23, and 27-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Audrius V. Avizienis et al., (Neuromorphic Atomic Switch Networks published on 08/06/2012; hereinafter Avizienis).
Regarding claim 1, Avizienis teaches a neuromorphic percolating network (PP3; the device for emergent behaviors specific to its brain-like recurrent structure)  see the entire document Figs 1-5, specifically, Fig 1a, 2a-2d Materials and Methods and  as cited below): 
a substrate (substrate; PP 6 @ Materials and Methods) having at least two electrical contacts (electrodes); 
a plurality of nanoparticles (plurality of silver nanoparticles) distributed on the substrate between at least two of the at least two electrical contacts (electrodes), at least some of the nanoparticles directly connected to each other to form groups of nanoparticles, the surface coverage of the nanoparticles within a tolerance of a percolation threshold (PP3: 50%) ; 
a plurality of gaps separating the nanoparticles and groups of nanoparticles; and
a plurality of memristive elements (Fig 2a inset; PP3) located at least partially in gaps between nanoparticles, or groups of nanoparticles, that are not otherwise directly connected to each other (construed from “a strong memristance; PP 2-3, specifically transition from week to strong conductance), the memristive elemena conductive path between a pair of electrodes; PP5).  
Regarding claim 3, Avizienis as applied to the network of claim 1, further teaches, wherein the at least one persistent pathway of increased activity comprises at least one persistent pathway of increased conductivity (PP5: The application of a single, large voltage pulse (63 V, 1 s) selectively switched connections between electrode pairs ON and OFF (Figure 5a) with a RON/ROFF ratio greater than 30).  
Regarding claim 4, Avizienis as applied to the network of claim 1, further teaches, wherein the at least one persistent pathway of increased activity comprises at a conductive path between a pair of electrodes; PP5).  
Regarding claim 5, Avizienis as applied to the network of claim 1, further teaches, wherein the at least one persistent pathway of increased activity is between two of the at least two electrical contacts (a conductive path between a pair of electrodes; PP5: The application of a single, large voltage pulse (63 V, 1 s) selectively switched connections between electrode pairs ON and OFF (Figure 5a) with a RON/ROFF ratio greater than 30).  
Regarding claim 6, Avizienis as applied to the network of claim 1, further teaches, wherein at least some of the nanoparticles are at least partially oxidized (PP2: ) so as to limit the extent of coalescence of the nanoparticles.Page 2 of 10  
Regarding claim 7, Avizienis as applied to the network of claim 1, further teaches, wherein at least some of the nanoparticles are conducting (PP5).  
Regarding claim 9, Avizienis as applied to the network of claim 1, further teaches, wherein the nanoparticles comprise one or more of the group comprising Sn, Bi, Au, Pb, Ag (PP3), Cu and an alloy of one of more of the foregoing.  
Regarding claim 14, Avizienis as applied to the network of claim 1, further teaches, wherein the memristive elements comprises qaps which are tunnel qaps providinq a low conductance state in an off state and atomic scale wires in the tunnel qaps providinq a high conductance state in an on state (a conductive path between a pair of electrodes; PP5: The application of a single, large voltage pulse (63 V, 1 s) selectively switched connections between electrode pairs ON and OFF (Figure 5a) with a RON/ROFF ratio greater than 30).  
Regarding claim 15, Avizienis as applied to the network of claim 14, further teaches, wherein the atomic wire
Regarding claim 16, Avizienis as applied to the network of claim 14, further teaches, the atomic wirea conductive path between a pair of electrodes; PP5).  
Regarding claim 17, Avizienis as applied to the network of claim 14, further teaches, wherein the atomic wire
Regarding claim 18, Avizienis as applied to the network of claim 1, further teaches, wherein the substrate is non-conducting, insulating, or semi-conducting (PP6: Si wafer).  
Regarding claim 19, Avizienis as applied to the network of claim 1, further teaches, wherein at least part of the substrate comprises a substantially planar surface (Fig 1a).  
Regarding claim 20, Avizienis as applied to the network of claim 1, further teaches, wherein at least part of the substrate comprises a substantially curved surface (Fig 1a; corner of the substare is curved).  

Regarding claim 23, Avizienis as applied to the network of claim 1, further teaches, wherein the at least one memristive element comprises one or more of the group comprising: Ag/AgS electrochemical switches, switching molecules, and standard metal oxide memristor switching elements devices (PP3).  
Regarding claim 27, Avizienis as applied to the network of claim 1, further teaches, wherein at least some of the nanoparticles comprise Ag or Cu particles and are at least partially sulphidised (PP3: AgS).   
Regarding claim 28, Avizienis as applied to the network of claim 27, further teaches, wherein at least some of the atomic scale conducting wires comprise atomic scale silver (PP3) or copper wires.Page 5 of 10  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Audrius V. Avizienis et al., (Neuromorphic Atomic Switch Networks published on 08/06/2012; hereinafter Avizienis).
Regarding claim 8, Avizienis as applied to the network of claim 1, Avizienis does not expressly disclose, wherein at least some of the nanoparticles have resultant diameters in the range 5 nm to 50 nm, but some of its diameter have minimum feature sizes <100 nm as seen in Figure 1b were, in the case where the claimed ranges ”, as disclosed in prior art, to arrive at the recited limitation diameters in the range 5 nm to 50 nm.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Audrius V. Avizienis  et al., (Neuromorphic Atomic Switch Networks published on 08/06/2012; hereinafter Avizienis) in view of Abdul Sattar et al. (Quantized Conductance and Switching in Percolating Nanoparticle; published on 08/06/2015; hereinafter Sattar).

Regarding claim 10, Avizienis as applied to the network of claim 1, is silent on the, wherein the percolation threshold comprises a surface coverage of 0.68, the tolerance for the surface coverage of the nanoparticles comprising a range of 0.40 to 0.70.  
Nevertheless, in the analogous art, Satter teaches Quantized Conductance and Switching in Percolating Nanoparticle Films (Title), wherein (PP3) final surface coverage p is close to the percolation threshold pc ~ 0.68.
Therefore, it would have been obvious to one of ordinary skill in the, before the effective filing date of the claimed invention, to select Satter’s a surface coverage for Avizienis, since selection of a known surface percolation threshold based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) see MPEP §21.44.07. See also In reLeshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc.v.Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988). 
Regarding claim 11, the combination of (Avizienis and Sattar) as applied to the network of claim 10, further teaches, wherein the tolerance for the distribution of the nanoparticles comprises a range of 0.5 to 0.68 (Sattar 0.68’ PP3).  
Regarding claim 12, the combination of (Avizienis and Sattar) as applied to the network of claim 10, further teaches, further teaches, wherein the tolerance for the surface coverage of the nanoparticles comprises a range of 0.55 to 0.68 (Sattar 0.68’ PP3).   
Regarding claim 13, Avizienis as applied to the network of claim 1, is silent on the, wherein the percolation threshold comprises 0.68, the tolerance for the surface coverage of the nanoparticles comprising a range of 0.62 to 0.72.  
Nevertheless, in the analogous art, Satter teaches Quantized Conductance and Switching in Percolating Nanoparticle Films (Title), wherein (PP3) final surface coverage p is close to the percolation threshold pc ~ 0.68.
Therefore, it would have been obvious to one of ordinary skill in the, before the effective filing date of the claimed invention, to select Satter’s a surface coverage for Avizienis, since selection of a known surface percolation threshold based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) see In reLeshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc.v.Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988). 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Audrius V. Avizienis  et al., (Neuromorphic Atomic Switch Networks published on 08/06/2012; hereinafter Avizienis) in view of Kub; Francis J et al. (US 6242324 A1; hereinafter Kub).
Regarding claim 21, Avizienis as applied to the network of claim 1, is silent on, wherein at least part of the substrate has an RMS surface roughness of less than 1 nm.
Nevertheless, in the analogous art, Kub teaches single crystal material layer on complementary metal oxide semiconductor (CMOS) device (Col 3, Lines 20-25), wherein at least part of the substrate has an RMS surface roughness of less than 1 nm.
Therefore, it would have been obvious to one of ordinary skill in the, before the effective filing date of the claimed invention, to select Kubs’ configuration for Avizienis substrate, and thereafter the combination of (Avizienis and Kub) substrate, has an RMS surface roughness of less than 1 nm, since this configuration will improved manufacturing process, lower manufacturing cost, and improved reliability (Kub Col 3, Lines 9-11). 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Audrius V. Avizienis  et al., (Neuromorphic Atomic Switch Networks published on 08/06/2012; Avizienis) in view of Majima; Yutaka et al. (US 20160197172  A1; hereinafter Majima).

Regarding claim 24, Avizienis as applied to the network of claim 1, does not expressly disclose, wherein the nanoparticles are functionalised with molecules.  
However, in the analogous art, Majima teaches provide an electrode pair that enables a device to deliver its performance accuratel ([0007]), wherein ([0025, 0107]) a nanoparticle or a functional molecule is provided in the nano gap.
Therefore, it would have been obvious to one of ordinary skill in the, before the effective filing date of the claimed invention, to characterize Avizienis’s nanoparticles with  Majima’s functionalised  molecules, since this enhance the performance (Majima [0007]). 

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Audrius V. Avizienis  et al., (Neuromorphic Atomic Switch Networks published on 08/06/2012; hereinafter Avizienis) in view of Kuekes; Philip J. et al. (US 7948271 B1; hereinafter Kuekes).
Regarding claim 25, Avizienis as applied to the network of claim 1, does not expressly disclose, wherein the molecules are able to switch between two states with well defined and distinct resistances.
  However, in the analogous art, Kuekes teaches a programmable logic array based on crossed nanometer-scale wires joined by bi-stable molecules at the intersecting junctions (Col 1, Lines 35-41), wherein (Fig 2, Col 6, Lines 5-25) a bi-stable 
Therefore, it would have been obvious to one of ordinary skill in the, before the effective filing date of the claimed invention, to select Kuekes’ molecular sith for for Avizienis network, and thereafter the combination of (Avizienis and Kuekes) wherein the molecules are able to switch between two states with well defined and distinct resistances, since this inclusion, provides  bi-stable molecule is switchable between two states upon application of a voltage along a selected pair of wires yielding a nanoscale switch (Kuekes’ Col Line) . 
Regarding claim 26, the combination of (Avizienis and Kuekes) as applied to the network of claim 25, further teaches, wherein (Kuekes Fig 2, Col 6, Lines 5-25) the molecules comprise one or more of the group comprising: azobenzenes , rotaxanes, and other molecular switches.Page 4 of 10  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896 
March 12, 2021